Citation Nr: 1414732	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-08 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an ulcer condition.

2.  Entitlement to service connection for an ulcer condition, to include as secondary to service-connected PTSD and as due to herbicide exposure.

3.  Entitlement to service connection for a stomach condition, status post removal of part of the stomach, to include as secondary to service-connected PTSD and as due to herbicide exposure.  

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:   Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to November 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

The issues of entitlement to service connection for an ulcer condition, service connection for a stomach condition and service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1974 rating decision denied service connection for duodenal ulcer.

2.  The evidence submitted since the prior final denial of service connection for duodenal ulcer is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1974 rating decision which denied service connection for duodenal ulcer is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for an ulcer condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In this case, the RO provided the Veteran with VCAA notice in February 2008.  The February 2008 notice informed the Veteran of the evidence required to substantiate a service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter included notice of how disability ratings and effective dates are determined.  The February 2008 VCAA notice did not advise the Veteran of the evidence found lacking in the prior denial of service connection.  Although this notice letter did not advise the Veteran of the basis for the previous denial of his claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran is not prejudiced by the deficiency, as the Board is reopening the claim.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claim being decided.  The service treatment records have been obtained, as well as 
post-service VA and private treatment records.

The Veteran had a VA examination for ulcers in December 2009.  However, VA is not required to obtain an examination for a claim to reopen a final decision, unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

As noted above, the Veteran was afforded Board hearing in December 2013.   At that hearing, testimony was presented on the issue of the claim to reopen service connection for an ulcer condition.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen

A claim for service connection for duodenal ulcer was previously denied in an August 1974 rating decision.  The rating decision found that gastrointestinal complaints that were treated during service were acute and healed without residuals.  The decision also found that the initial post-service treatment for ulcers was in May 1974, and the evidence did not show that ulcers were incurred in service.  

A September 1974 letter provided the Veteran with notice of the rating decision and his appellate rights.  The Veteran did not submit a timely notice of disagreement. 
38 U.S.C.A. § 7105.

The Veteran also did not submit any information or evidence within one year of the September 1974 rating decision to render the decision non-final for VA purposes. 
See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2010) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

As the Veteran did not submit a timely notice of disagreement or any additional evidence within one year of notice of the September 1974 rating decision, the September 1974 rating decision became final based upon the evidence of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 1974 rating decision included service treatment records and private treatment records dated in 1974.  

In February 2008, the Veteran sought to reopen the claim for service connection for ulcer disease.   

Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record. 
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

In the January 2010 Statement of the Case, the RO reopened the Veteran's claim for service connection for ulcers.  Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).

The evidence received since the September 1974 rating decision includes VA and private medical records, a report of a VA examination dated in December 2009, a transcript of the Board hearing in December 2013 and the Veteran's statements.   

VA medical records reflect that a history of peptic ulcer disease has been noted.  The December 2009 VA examination report reflects that the VA examiner diagnosed peptic ulcer disease and opined that peptic ulcer disease is not related to acute gastroenteritis in service.  

The Veteran's statements and testimony reflect his contention that his ulcer condition is related to service-connected PTSD, including medications used to treat PTSD. In an April 2009 written statement, the Veteran asserted that his ulcer condition is a result of stress, anxiety and depression from PTSD.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an ulcer condition.  The evidence received since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of service connection for an ulcer.  Specifically, the claims file now contains the Veteran's statements and testimony suggesting that an ulcer condition is causally related to his service-connected PTSD.  This evidence was not of record at the time of the prior final rating decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for adjudication of the service connection claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an ulcer condition is reopened.  To that extent only, the claim is granted.  


REMAND

Additional development is warranted in this case, as described below.  

Ulcer condition and stomach condition

The Veteran claims entitlement to service connection for an ulcer condition and a stomach condition, to include as secondary to service-connected PTSD and herbicide exposure during service in Vietnam.  The Veteran's exposure to Agent Orange is presumed, based upon his service in Vietnam during the Vietnam era.

The Veteran had a VA examination in December 2009.  The VA examiner diagnosed peptic ulcer disease.  The VA examiner opined that stomach/ duodenal ulcer (peptic ulcer disease) is not related to gastroenteritis that was treated in service.  The VA examiner did not provide an opinion with regard to an etiological relationship to Agent Orange exposure.  Further, in a September 2010 addendum to a March 2010 VA opinion, a VA examiner stated that the Veteran's headaches (for which he reportedly took large amounts of aspirin) were not due to his service-connected PTSD, but that one could not rule out the "possibility, however, small" that the Veteran's migraine headaches "could, at least as likely as not", be aggravated by his PTSD.  In light of the unclear nature of the latter part of the opinion, the Board finds that a new VA examination is necessary to obtain an opinion which clearly addresses all theories of entitlement.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

Hepatitis C

The Veteran asserts that hepatitis C is related to air gun inoculations he received in service.  In other statements in support of his claim, the Veteran indicated that his hepatitis C is related to an ulcer/ stomach operation, during which he received numerous blood transfusions.  

The Veteran had a VA examination in December 2009.  The VA examiner opined that hepatitis C is likely secondary to a blood transfusion in 1974, which was performed during surgery for an ulcer.  The examination did not provide an opinion as to whether hepatitis C is related to air gun injections in service.   A new VA examination is warranted to address the Veteran's contention regarding a relationship between hepatitis C and air gun inoculations in service.  Barr, supra.   Further, because the December 2009 VA examiner opined that hepatitis C is secondary to blood transfusions performed during surgery for an ulcer in 1974, the claim for service connection for hepatitis C is also inextricably intertwined with the claim for service connection for an ulcer disability.  Harris v. Derwinski, 1 Vet. App. 180 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  

VA treatment records

As the Veteran's claims are being remanded for new VA examinations, the Board finds that the RO should also request updated VA treatment records from January 2010 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file or Virtual VA all outstanding pertinent treatment records from the VA Medical Center West Palm Beach, dated from January 2010 to the present.  

2.  Schedule the Veteran for a VA examination to ascertain the etiology of an ulcer condition, a stomach condition and hepatitis C.  The claims folder must be provided to and reviewed by the examiner(s) in conjunction with the examination(s).  The examination reports should indicate that the claims file was reviewed.

3.  The VA examiner should address the following questions regarding the claimed ulcer condition:  

 (a) whether it is at least as likely as not (50 percent or greater likelihood) that a current ulcer condition had its onset in service, manifested within one year of service discharge, or is otherwise related to service, including Agent Orange exposure during service;
 
  (b) whether a current ulcer condition is at least as likely as not proximately caused by service-connected PTSD, to include medications used to treat PTSD; and 
 
 (c) whether a current ulcer condition is at least as likely as not aggravated by (permanently worsened by) service-connected PTSD, to include medications used to treat PTSD.
 
The examiner should provide a detailed rationale for the opinions.   If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.
 
 4.  The VA examiner should address the following questions regarding the claimed stomach condition:
 
 (a) whether it is at least as likely as not (50 percent or greater likelihood) that a current stomach condition is related to service, including Agent Orange exposure during service;
 
 (b) whether a current stomach condition is at least as likely as not proximately caused by service-connected PTSD, to include medications used to treat PTSD; and 
 (c) whether a current stomach condition is at least as likely as not aggravated by (permanently worsened by) service-connected PTSD, to include medications used to treat PTSD.
 
The examiner should provide a detailed rationale for the opinions.   If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

 5.  The VA examiner should state an opinion as to whether hepatitis C is at least as likely as not (50 percent or greater likelihood) related to air gun inoculations that the Veteran received during service.  
 
 The examiner should provide a detailed rationale for the opinion.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

6.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the VA examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

7.  After the requested development has been completed, the AMC/RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


